Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the communication filed 12/1/2021. Claims 1 – 9 are pending in this application. Claims 1 – 4 are considered in this action.

Election/Restrictions
Claims 5 – 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/1/2021.

Information Disclosure Statement
The information disclosure statements filed 6/13/2019, 1/6/2020 and 8/21/2020 are acknowledged by the examiner though none of the IDS filed has any references listed on it. Foreign Patent references JP 08068400, JP 2001-124000A, European Search report for Application number 19179664.8 – 1004, JP 2003-222100 A and Japanese Patent office communication regarding Japanese Patent Application 2018-114626 dated Jul 14, 2020 are acknowledged by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated Japanese Patent Document JP 2001 124000 A.
Regarding claim 1, the Japanese Patent Document discloses, a vacuum ejector (Fig. 5) comprising a supply port (12) supplied with compressed air, 5a vacuum port (18) connected to a suction 

Allowable Subject Matter
Claims 2 – 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753